Citation Nr: 0831224	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  05-28 472A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
service connection for the cause of the veteran's death, and, 
if so, whether the reopened claim should be granted.


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel




INTRODUCTION

The veteran served on active duty with the United States 
Marine Corps from July 1964 to July 1968 and the United 
States Navy from November 1980 to January 1981.  The veteran 
passed away on October 14, 1994.  The claimant (also referred 
to as "appellant") is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Buffalo, New York, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA), which denied service 
connection for the cause of the veteran's death and denied 
entitlement to special monthly compensation (SMC) for accrued 
benefits purposes.  Although the appellant is already 
entitled to benefits "as if" service connected for the 
cause of death under 38 U.S.C.A. § 1151, there are a number 
of ancillary benefits to which she would not be entitled 
absent a finding of actual service-connected death; hence, 
there has been no full grant of the benefit sought.

The claimant perfected her appeal with regard to service 
connection for the cause of death by filing correspondence 
accepted in lieu of a VA Form 9, Appeal to Board of Veterans' 
Appeals, in January 2006.  Although this was outside the one 
year period from the February 2004 denial, and beyond the 60 
day period from issuance of a statement of the case (SOC) in 
September 2005, the claimant submitted or caused to be 
created additional evidence requiring the issuance of a 
supplemental statement of the case (SSOC) in December 2005.  
The time for perfection of the appeal was therefore extended.  
38 C.F.R. § 20.302(b)(2).

The appellant did not, however, perfect her appeal regarding 
entitlement to SMC for accrued benefits purposes.  The 
January 2006 correspondence did not address this issue or 
otherwise indicate an intent to continue the appeal.  
Moreover, on a VA Form 9 received in February 2006, the 
claimant indicated she was abandoning the appeal; she stated 
that she had filed the claim when under the misapprehension 
that the claim had not been adjudicated prior to the 
veteran's death.  Upon discovering that entitlement to SMC 
had been addressed in a July 1997 RO decision, the claimant 
instead initiated a claim of clear and unmistakable error 
(CUE) with that decision.  As the appeal was not perfected, 
the issue is not before the Board.

Although the claimant has also initiated a number of other 
claims, to include allegations of entitlement to accrued 
benefits on additional bases, no appeal of any of these 
issues has currently been perfected, and hence they are not 
before the Board. 

The issue of service connection for the cause of the 
veteran's death is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  By way of a June 1998 Board decision, service connection 
for the cause of the veteran's death was denied, based on a 
finding that service-connected PTSD had not played any role 
in the veteran's death or contributed to the cardiovascular 
or cerebrovascular diseases which were identified as direct 
or contributory causes of death, nor were they directly 
related to military service.

2.  The June 1998 Board decision was not appealed, and an 
unappealed March 2000 Board decision found no CUE in the June 
1998 decision.

3.  Evidence received since June 1998 was not previously 
considered by agency decision makers, is not cumulative or 
redundant of evidence already of record, relates to an 
unestablished fact, and raises the reasonable possibility of 
substantiating the claim. 


CONCLUSION OF LAW

New and material evidence to reopen a claim of service 
connection for the cause of the veteran's death has been 
received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

The United States Court of Appeals for Veterans Claims 
(Court) recently addressed VA's duty to notify and assist in 
cases involving claims to reopen previously denied matters.   
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Board 
finds, however, that there is no need to discuss the impact 
of the VCAA on the single matter resolved in the veteran's 
favor in the decision below.  

New and Material Evidence

Although the RO has apparently reopened the claim of service 
connection for cause of death in the February 2004 decision, 
without comment, the Board is required to first consider 
whether new and material evidence had been presented before 
the merits of claim can be considered.  The Board can make an 
initial determination as to whether evidence is "new and 
material."  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

A final decision cannot be reopened unless new and material 
evidence is received.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  The current 
claim was filed in February 2003.

Only evidence received since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  For the purpose of establishing 
whether new and material evidence has been received, the 
credibility of the evidence, but not its weight, is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

At the time of the June 1998 Board decision, the evidence 
consisted of a death certificate; service treatment records; 
VA examination, outpatient treatment, and hospitalization 
records; and VA medical opinions based on records reviews.  
The evidence established that the veteran was service 
connected for post traumatic stress disorder (PTSD).  His 
death was as a result of myocardial arrhythmia, due to or as 
a consequence of myocardial ischemia, due to or as a 
consequence of coronary artery atherosclerosis.  Multiple 
cerebral infarcts were listed on the death certificate as a 
significant factor contributing to, but not unrelated to, the 
cause of death.  The Board found that the claim of service 
connection for the cause of death was not well grounded, as 
the evidence of record established no relationship between 
PTSD and the listed cause of death, or between military 
service and the listed cause of death.

Since June 1998, the appellant has submitted numerous 
articles and copies of medical treatises regarding diabetes 
mellitus, to include its relationship to cardiovascular 
disease.  She has resubmitted copies of VA treatment records.  
Finally, the claimant has obtained and submitted medical 
opinions from Dr. HR and Dr. CRB regarding the propriety of a 
diagnosis of diabetes.  Dr. CRB also addresses the role of 
diabetes in the veteran's death.  VA obtained a medical 
opinion in response to these submissions.

The evidence received since June 1998 is new and material, 
and reopening of the claim of service connection for the 
cause of the veteran's death is proper.  With the exception 
of resubmitted VA treatment records, the evidence was not 
previously considered by agency decision makers.  It either 
did not exist or was not associated with the file.  As it 
raises and considers a new theory of entitlement to the 
benefit sought, the evidence is not considered cumulative or 
redundant of the evidence already of record.  The evidence is 
material in that it addresses the unestablished fact of a 
nexus between service or a service-related disease and the 
cardiovascular disease, which all acknowledge lead directly 
to the veteran's death.  The RO properly reopened the 
underlying claim of service connection for the cause of the 
veteran's death.


ORDER

New and material evidence having been received, service 
connection for the cause of the veteran's death is reopened.  
To this extent only, the benefit sought on appeal is granted.


REMAND

The reopening of the claim does not end the inquiry, however, 
as entitlement on the underlying issue of service connection 
for the cause of the veteran's death must now be resolved.  
Unfortunately, a remand is required in this case, both for 
due process considerations and for additional evidentiary 
development.

The Board notes that, although the appellant has submitted 
multiple copies of the November 2004 and August 2006 reports 
of Dr. CRB and the undated statement of Dr. HR, none have 
been formally discussed by the RO in rendering any decision.  
In listing the evidence in the September 2005 statement of 
the case, the RO indicated receipt of correspondence from the 
appellant "with and without attachments" but did not detail 
what was included in those attachments.  Further, the 
accompanying discussion states that the claimant "makes her 
own assessment the veteran had diabetes based on medical 
evidence she obtained from internet sources and which she 
then applied in interpreting medical reports herself."  It 
does not mention or discuss the existence of reports or 
opinions from any doctors.  The same deficiency is present in 
the December 2005 supplemental statement of the case, which 
discusses the results of a VA records review.  The VA 
reviewer does not appear to have reviewed the reports of Dr. 
HR or Dr. CRB, as neither is mentioned.  

The Board notes that the claimant has not waived 
consideration by the agency of original jurisdiction, and has 
in fact stated that, in light of the failure to consider all 
the evidence of record, a remand would be required.  The 
Board agrees.  A remand is required to ensure that this 
evidence has been fully and fairly considered at the RO 
level.

In conjunction with that consideration, the Board 
additionally finds that a new VA medical opinion is needed, 
based on all the evidence of record.

Accordingly, the issue of service connection for the cause of 
the veteran's death is REMANDED for the following action:

1.  Request review of the claims file in 
its entirety by a VA doctor qualified to 
render opinions regarding diagnosis and 
etiology of endocrine and cardiovascular 
diseases.  The reviewer should opine as to 
whether it is at least as likely as not 
the veteran had undiagnosed diabetes 
mellitus at the time of his death, based 
on the current or historical standards for 
such diagnosis.  The reviewer should state 
whether any diabetes mellitus was type I 
or type II.  To the extent possible, the 
reviewer should cite the most likely date 
of onset of diabetes, with specific 
reference to medical records, including 
the 1988 testing referred to by Dr. CRB.

The reviewer is then asked to render an 
opinion as to whether any diagnosed 
diabetes mellitus at least as likely as 
not was etiologically related to or 
aggravated any of the veteran's 
cardiovascular or cerebrovascular 
conditions.  

2.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
supplemental statement of the case and 
provide the appellant the requisite time 
period to respond.  The case should then be 
returned to the Board for further appellate 
review, if otherwise in order.  No action 
is required of the appellant unless she is 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


